11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Jorge Aguirre and Argelia Aguirre,             * From the 244th District
                                                Court of Ector County,
                                                Trial Court No. C-136,403.

Vs. No. 11-14-00168-CV                         * May 19, 2016

Nalleli Pompa,                                 * Memorandum Opinion by Wright, C.J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs incurred
by reason of this appeal are taxed against Jorge Aguirre and Argelia Aguirre.